      Case 1:14-cv-07535-AT-DCF Document 293 Filed 01/07/21 Page 1 of 1


                                                                    USDC SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
TZVEE WOOD and ANDREA MALESTER,                                     DOC #: _________________
                                                                    DATE FILED: 1/7/2021
                              Plaintiffs,

              -against-                                                   14 Civ. 7535 (AT) (DCF)

MUTUAL REDEVELOPMENT HOUSES, INC., et al.,                                         ORDER

                          Defendants.
ANALISA TORRES, District Judge:

      The Court has reviewed the parties’ submissions at ECF Nos. 279, 283, and 285.
Accordingly, Plaintiffs’ requested relief is DENIED.

       The Clerk of Court is directed to mail a copy of this order to Plaintiffs pro se.

       SO ORDERED.

Dated: January 7, 2021
       New York, New York
